DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/25/2022.
The applicant notes that they disagree with the deviation of species as not all of figures 20-30 are limited to a push-push functionality. The examiner disagrees, under the section “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWINGS“ it is written that figs 21-26 relate to figure 20. In regards to the remaining figures 27-30 the constrained path can be seen.
Claim Objections
Claims 1-8 and 12 objected to because of the following informalities:
In claim 1 “Door” should be “A door”. 
In claim 1 “an top lid” should be “a top lid”.
In claim 1 lines 5 and 8 “containment envelope” should be “containment casing”.
In claim 3 “possible” and “may” should be omitted.
In claim 12 “may fall” should be “falls”.
In claim 6 line 8 “the logic control unit of a washing machine” should be “a logic control unit of a washing machine”.
In claims 2-8 and 12 “door” should be “The door”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 5, and 6 recites the limitation "said/the upper surface" in lines 4, 5-6, and 4-5 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not this claim is intended to depend on claim 2. For the purposes of examination, it is assumed the claims should not depend on claim 2 and the first instance of “said upper surface” should be “an upper surface”. Claim 4 is rejected due to its dependency on claim 3.
Claim 6 recites the limitation "said front opening" in line .  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it is assumed the claims should not depend on claim 2 and “said front opening” should be “a front opening”.
Regarding claim 6, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For the purposes of examination “or the like” is assumed to be omitted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rocchitelli et al. WO 2020212930 A1 (hereinafter Rocchitelli).
In regards to claim 1, Rocchitelli teaches a door locking device (See fig 11) comprising a containment casing (see fig 16) , having a window (See reference image 1), a slider (110), comprising a locking portion (portion engaging the door in fig 13), intended to engage with a door of an appliance, wherein said slider is contained in said containment casing  and wherein said slider is capable of assuming a retracted position (fig 11), in which said locking portion is at least partially contained in said containment envelope (See fig 11), and an extracted position (fig 13) in which said locking portion  is at least partially extracted from said containment envelope (see fig 13), moving through said window (see figs 13 and 16), and a moving and controlling system of said slider (500), configured for allowing the passage of said slider  from said retracted position to said extracted position and vice-versa (See figs 11 and 13), characterized in that said containment casing comprises a base (See reference image 1), a containment intermediate element (400), couplable with said base (see fig 16), and an top lid (see reference image 1), couplable with said containment intermediate element (see fig 16), wherein said moving and controlling system  is arranged between said base  and said containment intermediate element  and wherein said slider  is interposed between said containment intermediate element and said top lid (see fig 16).  

    PNG
    media_image1.png
    751
    654
    media_image1.png
    Greyscale

Figure 1
In regards to claim 2, Rocchitelli teaches the door locking device according to claim 1, characterized in that said containment intermediate element comprises an upper surface, a couple of parallel bulkheads, arranged at the lateral edges of said upper surface, and further bulkheads, extending along a lateral surface opposite to the one on which said window is located, arranged so as to surround a front opening (See reference image 1).
In regards to claim 3, Rocchitelli teaches the door locking device according to claim 1, characterized in that said slider comprises lateral ribs for containing possible water drops that may fall on said locking portion and drain them on said upper surface of said containment intermediate element (See reference image 1, due to gravity see fig 14).  
In regards to claim 4, Rocchitelli teaches the door locking device according to claim 3, characterized in that said locking portion has a groove on the top (See Reference image 1) and/or two through holes for allowing drainage of water that may fall on said locking portion when said slider is in said extracted position (see fig 14, due to gravity). 
In regards to claim 5, Rocchitelli teaches the door locking device according to claim 1, characterized in that said slider comprises a flat drainage element (See reference image 1), arranged at the rear of said locking portion and having a steep or a slightly sloping surface (See fig 14), in order to drain water on said locking portion on the upper surface of said containment intermediate element (see fig 14, due to gravity).  
In regards to claim 6, Rocchitelli teaches the door locking device  according to claim 1, characterized in that said moving and controlling system comprises an electronic control unit (page 12 lines 8-17) comprising in turn: a print circuit board (700 see fig 16 arranged below of said upper surface  of said containment intermediate element and an electrical connector (see reference image 1) intended to be connected to the logic control unit of a washing machine, an appliance or the like (page 12 lines 8-17), wherein said electrical connector is connected to, and fixed on said print circuit board and wherein said electrical connector is arranged at said front opening ; or is made of a comolded plastic support, inside tracks and metal connections are arranged (see reference image 1 and fig 16).
In regards to claim 7, Rocchitelli teaches the door locking device according to claim 1, characterized in that said base has a first housing (right side with respect to fig 15) and a second housing (left side with respect to fig 15), in that said slider comprises a rack (1101) and in that said moving and controlling system comprises moving means  comprising in turn an electric motor (500), arranged in said first housing  of said base , reducing members (501), arranged in said second housing  for transferring the motion from said electric motor  to said rack (See fig 15)  for allowing the passage of said slider from said retracted position to said extracted position and vice-versa (page 10 line 22 – page 11 line 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocchitelli in view of Joo et al. KR 100820739 B1 (hereinafter Joo).
In regards to claim 12, Rocchitelli teaches the door locking device according to claim 1, characterized in that said top lid comprises a flat portion (see fig 16), and a steep portion having edges facing downwards (see fig 16).
However, Rocchitelli does not teach the flat portion having longitudinal reliefs, arranged parallel to each other, adapted to channel the water that may fall on it.
Joo teaches longitudinal reliefs (30), arranged parallel to each other (see fig 3), adapted to channel the water that may fall on it (fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added reliefs such as those taught by Joo onto the flat surface of Rocchitelli in order guide condensed water that should be drained (Joo abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 KR 20120004174 U – teaches a similar drainage structure and operating mechanism.
KR 20180060558 A - teaches a similar drainage structure and operating mechanism.
KR 101855470 B1 - teaches a similar drainage structure and operating mechanism.
WO 2014017783 A1 - teaches a similar drainage structure and operating mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675